PER CURIAM.
We have examined the record and briefs of counsel in this cause and heard oral argument. From our examination of the record, we have reached the conclusion that no reversible error appears in the rulings of the lower court and that the jury verdict was arrived at in this case upon consideration of conflicting evidence and should not be disturbed.
The record holds sufficient evidence to sustain the jury’s finding and no useful purpose would be served by restating the evidence in detail in this opinion or the rulings of the lower court on questions of law.
Affirmed.
HORTON, Acting Chief Judge, PEARSON, J., and LOPEZ, Jr., AQUILINO, Associate Judge, concur.